SUMMARY ORDER
Plaintiff-Appellant Miroslav Ivanovic (“Ivanovic”) sued Defendant-Appellee IBM Personal Pension Plan (“IBM”) to recover benefits pursuant to the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001, et seq. (“ERISA”), and to clarify his rights to future pension benefits under the Plan. IBM moved to dismiss the complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure on ground that the action was time-barred. The District Court granted IBM’s motion and dismissed Ivanovic’s complaint.
For substantially the reasons stated by the court below, we find no error in the granting of IBM’s motion and dismissal of Ivanovic’s complaint. We therefore AFFIRM the judgment of the District Court.